DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to preliminary amendment filing on 12/28/2020.
Claims 2-21 are currently pending and have been considered below.

Specification
The disclosure is objected to because of the following informalities: In paragraph [0017], in line 8, please change “an user” to -- a user --.  In paragraph [0049], in line 1, please change “an user” to -- a user --.   
Appropriate correction is required.
The abstract of the disclosure is also objected to because of the following  informality.  In last line of the Abstract, please change “an user” to -- a user --.  Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9, 14-15, 18, and 19  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 6 recites the limitation "the geographical location" in line 2.  There is insufficient antecedent basis for this limitation in the claims. Similar issues presented with respect to claims 7-9, 14-15, 18, and 19, which recite the limitation "the geographical location.” Thus, there is insufficient antecedent basis for this limitation in the claims.
It is unclear whether “the geographical location” refers to the “first geographical location” or to the “second geographical location” as recited in claims 2, 12, and 17. Clarification is respectfully required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. patent No. 10327098 in view of Greenwald et al (US 20190347644).
Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 2 of the instant application is anticipated by claim 1 of the patent in that claim 1 of the patent contains the limitations of claim 2 of the instant application, and therefore, are obvious variants thereof.
Instant claim 2 further requires reconfiguring communicating, by the user device, a user request to a server. And reconfiguring the UI of first application from first user experience to a second user experience for accessing the second tenant functionality provided by the second tenant via the UI.
In analogous art, Greenwald discloses communicating, by the user device, a user request to a server, and reconfiguring the UI of first application from first user experience to a second user experience for accessing the second tenant functionality by the second tenant (([0128] and Figure 9 state that “At step 915, a request is sent to the app provider's server device for a merchant prepaid card purchase.”  It is noted that a “request” is sent to  a server), the user request associated with a second geographical location of the user device ([0120], “The third example embodiment may also involve transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.” Further, “... example embodiment may also involve receiving, by the computing system (e.g., server) and from the mobile device, representations of a gift card request, a first amount, and a merchant, where the merchant was selected from the one or more merchants by way of a user interface of the mobile device.” The language “associated with” “a second geographical location of the user device” is fairly interpreted as “merchants with physical presence within a given radius of the location.”). And,  ([0019] states that, “The second example embodiment may also involve receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.”), based on the user experience data ([0019], “based on representations (e.g., data) of one or more merchants with physical presence within a given radius of the location”) the UI of the first application from a first user experience ([0019], The second example embodiment may also involve receiving, by the application and from the computing system, a digital gift card branded by the merchant, where the digital gift card is for the first amount and is associated with a code. The second example embodiment may also involve displaying, by the application, the code for scanning by a point-of-sale device of the merchant”) to a second user experience ([0019], also involve receiving, by the application and from the computing system, an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code (e.g., representations of the code may is fairly characterized as second user experience) as scanned by the point-of-sale device), the second user experience for accessing via the UI (e.g.,. viewing on or displaying on), the second tenant functionality ([0019], “an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code as scanned by the point-of-sale device”)  provided by the second tenant ([0019] states that “receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.” Thus, more than one merchant meets by a second tenant).
It would have ben obvious to one of skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting claim to include the requesting (of services or contents) from a server  in order to get details about a selected service, get details about the selected organization information parameters and availability or services, and to incorporate such feature of reconfiguring the UI of first application from first user experience to a second user experience locations where the user is located for the purpose of obtaining location-based services displayed on the device screen (UI) at the exact locations where the user is located in an efficient and secure manner.
Regarding claim 2, the table below shows that claim 1 of the Patent contains the elements of claim 2 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 16/996,590
Patent 10327098
2. (New) A method for dynamically reconfiguring user interfaces of user devices for access to location-based services, the method comprising:

providing access, via a user interface (UI) of a first application on a user device, to first tenant functionality of a first tenant at a first geographical location;

communicating, by the user device, a user request to a server, the user request associated with a second geographical location of the user device;



receiving, from the server, user experience data that is associated with a second tenant functionality of a second tenant associated with the second geographical location;

reconfiguring, based on the user experience data, the UI of the first application from a first user experience to a second user experience, the second user experience for accessing, via the UI, the second tenant functionality provided by the second tenant.
1. A method for using location-based services for service management, the method comprising:


receiving, at a server, a user request from a user device at a geographical location; 
accessing a store search to determine a store reference based on the user request and a user location corresponding to the geographical location, 
the store reference indicating two or more tenants accessible to a user via a user interface (UI) of the user device, wherein the UI of the user device provides access to the two or more tenants, each tenant associated with at least one service;

based on a determination that a location search store stores location data corresponding to the user request, accessing location data for the user device based on the store reference, the location data indicating a first service accessible via the UI and associated with a first tenant of the two or more tenants;

and providing, using an experience reference that corresponds to a user experience to be presented on the UI, to the user device and based on the location data, the user experience for accessing the first service of the first tenant via the UI.


Instant claim 3 and Patent claim 3 correspond.
Claims 4 and 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10455364 in view of Tanaka et al  (US 20120084177). 
Instant claims 4 and 5 correspond to conflicting  patent claim 1 except it does not require tenant functionality comprising cash-out and cash-in services provided by first or second tenants accessible via the device.
In an analogous art, Tanaka, discloses merchant payment information is transmitted to the user device so that the user can easily make a payment to the merchant through the user device (Tanaka, Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of 10455364 to include payment via the device as taught by Tanaka for the purpose of the user be shown account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device (Tanaka, [0008]).
Instant claim 6 and Patent claim 5 correspond.
Instant claim 7 and Patent claim 10 correspond.
Instant claim 8 corresponds to conflicting  patent claim 1 except it does not require  a first geographical location corresponding to a destination location on mapping function and first tenant is selected via the mapping function form multiple tenants at the location.
In analogous art, Chary (US 20130085881) discloses in FIG. 3 shows illustrative example of the map directions screen 302 that is displayed when the consumer selects the map button on the detailed screen 301 (Chary, [0076]).
It would have ben obvious to one of skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting claim to include the mapping functions in order to browse details of information about the business or services provided on the platform or services provided by merchants and directions to guide the users to the merchant locations.
Instant claim 9 corresponds to conflicting  patent claim 1 except it does not require  the user requests indicating a transaction to be accessed by the user device, and first tenant selected from multiple tenants  at the geographical location based on ability to provide access to the transaction at the device.
In an analogous art, Tanaka, discloses merchant payment information is transmitted to the user device so that the user can easily make a payment (transaction) to the merchant through the user device (Tanaka, Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of 10455364 to include payment (e.g., make a transaction) via the device as taught by Tanaka for the purpose of the user be shown account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device (Tanaka, [0008]).
Instant claim 10 and Patent claim 4 correspond.
Instant claim 11 and Patent claim 3 correspond.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. patent No. 10327098.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 12 of the instant application is anticipated by claim 16 of the patent in that claim 16 of the patent contains the limitations of claim 12 of the instant application, and therefore, are obvious variants thereof.
Regarding claim 12, the table below shows that claim 16 of the Patent contains the elements of claim 12 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 16/996,590
Patent 10327098
12. A non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising:


communicating, by a mobile device, a user request to a server, the user request associated with a second geographical location of the mobile device, wherein the mobile device is configured to provide access, via a first application, to first functionality of a merchant that is located at a first geographical location, the user request to access services of another merchant;




receiving, from the server, user experience data that is associated with a second merchant functionality of a second merchant associated with the second geographical location, the second merchant functionality corresponding to the services indicated by the user request;



and configuring, based on the user experience data, a second application to a second user experience, the second user experience for accessing the second merchant functionality of the second merchant.
16. A non-transitory machine-readable medium having stored thereon machine-readable instructions which, when executed by one or more processors, cause a machine to perform operations comprising:

receiving, at a server, a user request from a user device at a geographical location;

accessing a store search to determine a store reference based on the user request and a user location corresponding to the geographical location, the store reference indicating two or more tenants accessible to a user via a user interface (UI) of the user device, wherein the UI of the user device provides access to the two or more tenants, each tenant associated with at least one respective service;

based on a determination that a location search store stores location data corresponding to the user request, accessing location data for the user device based on the store reference, the location data indicating a first service accessible via the UI and associated with a first tenant of the two or more tenants;

and providing, using an experience reference that corresponds to a user experience to be presented on the UI, to the user device and based on the location data, the user experience for accessing the first service of the first tenant via the UI.


Instant claim 12 further requires reconfiguring communicating, by the user device, a user request to a server. And reconfiguring the UI of first application from first user experience to a second user experience for accessing the second tenant functionality provided by the second tenant via the UI.
In analogous art, Greenwald discloses communicating, by the user device, a user request to a server, and reconfiguring the UI of first application from first user experience to a second user experience for accessing the second  tenant functionality by the second tenant (([0128] and Figure 9 state that “At step 915, a request is sent to the app provider's server device for a merchant prepaid card purchase.”  It is noted that a “request” is sent to  a server), the user request associated with a second geographical location of the user device ([0120], “The third example embodiment may also involve transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.” Further, “... example embodiment may also involve receiving, by the computing system (e.g., server) and from the mobile device, representations of a gift card request, a first amount, and a merchant, where the merchant was selected from the one or more merchants by way of a user interface of the mobile device.” The language “associated with” “a second geographical location of the user device” is fairly interpreted as “merchants with physical presence within a given radius of the location.”). And,  ([0019] states that, “The second example embodiment may also involve receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.”), based on the user experience data ([0019], “based on representations (e.g., data) of one or more merchants with physical presence within a given radius of the location”) the UI of the first application from a first user experience ([0019], The second example embodiment may also involve receiving, by the application and from the computing system, a digital gift card branded by the merchant, where the digital gift card is for the first amount and is associated with a code. The second example embodiment may also involve displaying, by the application, the code for scanning by a point-of-sale device of the merchant”) to a second user experience ([0019], also involve receiving, by the application and from the computing system, an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code (e.g., representations of the code may is fairly characterized as second user experience) as scanned by the point-of-sale device), the second user experience for accessing via the UI (e.g.,. viewing on or displaying on), the second tenant functionality ([0019], “an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code as scanned by the point-of-sale device”)  provided by the second tenant ([0019] states that “receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.” Thus, more than one merchant meets by a second tenant).
It would have ben obvious to one of skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting claim to include the requesting (of services or contents) from a server  in order to get details about a selected service, get details about the selected organization information parameters and availability or services, and to incorporate such feature of reconfiguring the UI of first application from first user experience to a second user experience locations where the user is located for the purpose of obtaining location-based services displayed on the device screen (UI) at the exact locations where the user is located in an efficient and secure manner.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of U.S. Patent 10455364 in view of Tanaka et al  (US 20120084177). 
Instant claim 13 correspond to conflicting  patent claim 1 except it does not require tenant functionality comprising cash-out and cash-in services provided by first or second tenants accessible via the device.
In an analogous art, Tanaka, discloses merchant payment information is transmitted to the user device so that the user can easily make a payment to the merchant through the user device (Tanaka, Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of 10455364 to include payment via the device as taught by Tanaka for the purpose of the user be shown account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device (Tanaka, [0008]).
Instant claim 14 and Patent claim 19 correspond.
Instant claim 15 corresponds to conflicting  patent claim 16 except it does not require  a first geographical location corresponding to a destination location on mapping function and first tenant is selected via the mapping function form multiple tenants at the location.
In analogous art, Chary discloses in FIG. 3 shows illustrative example of the map directions screen 302 that is displayed when the consumer selects the map button on the detailed screen 301 (Chary, [0076]).
It would have ben obvious to one of skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting claim to include the mapping functions in order to browse details of information about the business or services provided on the platform or services provided by merchants and directions to guide the users to the merchant locations.
Instant claim 16 and Patent claim 18 correspond.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. patent No. 10327098.  Although the claims at issue are not identical, they are not patentably distinct from each other because although the conflicting claims are not identical, they are not patentably distinct from each other because claim 17 of the instant application is anticipated by claim 11 of the patent in that claim 11 of the patent contains the limitations of claim 17 of the instant application, and therefore, are obvious variants thereof.
Regarding claim 17, the table below shows that claim 11 of the Patent contains the elements of claim 17 of the instant application, and therefore, is an obvious variant thereof.
Instant Application 16/996,590
Patent 10327098
17. A device, comprising:

a non-transitory memory storing instructions;

 and a processor configured to execute the instructions to cause the device to:


provide access, via a user interface (UI) of a first application on the device, to first tenant functionality of a first tenant at a first geographical location;

communicate, by the device, a user request to a server, the user request associated with a second geographical location of the device;

receive, from the server, user experience data that is associated with a second tenant functionality of a second tenant associated with the second geographical location;

determine that the user experience data is for configuring a second application instead of a first application;





and configure, based on the user experience data, a UI of the second application to a second user experience, the second user experience for accessing, via the UI, the second tenant functionality provided by the second tenant.
11. A system comprising:

a non-transitory memory;

and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:

receiving, at a server, a user request from a user device at a geographical location;

accessing a store search to determine a store reference based on the user request and a user location corresponding to the geographical location, the store reference indicating two or more tenants accessible to a user via a user interface (UI) of the user device, wherein the UI of the user device provides access to the two or more tenants, each tenant associated with at least one respective service;

based on a determination that a location search store stores location data corresponding to the user request, accessing location data for the user device based on the store reference, the location data indicating a first service accessible via the UI and associated with a first tenant of the two or more tenants;

and providing, using an experience reference that corresponds to a user experience to be presented on the UI, to the user device and based on the location data, the user experience for accessing the first service of the first tenant via the UI.


Instant claim 17 further requires reconfiguring communicating, by the user device, a user request to a server. And reconfiguring the UI of first application from first user experience to a second user experience for accessing the second tenant functionality provided by the second tenant via the UI.
In analogous art, Greenwald discloses communicating, by the user device, a user request to a server, and reconfiguring the UI of first application from first user experience to a second user experience for accessing the second  tenant functionality by the second tenant (([0128] and Figure 9 state that “At step 915, a request is sent to the app provider's server device for a merchant prepaid card purchase.”  It is noted that a “request” is sent to  a server), the user request associated with a second geographical location of the user device ([0120], “The third example embodiment may also involve transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.” Further, “... example embodiment may also involve receiving, by the computing system (e.g., server) and from the mobile device, representations of a gift card request, a first amount, and a merchant, where the merchant was selected from the one or more merchants by way of a user interface of the mobile device.” The language “associated with” “a second geographical location of the user device” is fairly interpreted as “merchants with physical presence within a given radius of the location.”). And,  ([0019] states that, “The second example embodiment may also involve receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.”), based on the user experience data ([0019], “based on representations (e.g., data) of one or more merchants with physical presence within a given radius of the location”) the UI of the first application from a first user experience ([0019], The second example embodiment may also involve receiving, by the application and from the computing system, a digital gift card branded by the merchant, where the digital gift card is for the first amount and is associated with a code. The second example embodiment may also involve displaying, by the application, the code for scanning by a point-of-sale device of the merchant”) to a second user experience ([0019], also involve receiving, by the application and from the computing system, an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code (e.g., representations of the code may is fairly characterized as second user experience) as scanned by the point-of-sale device), the second user experience for accessing via the UI (e.g.,. viewing on or displaying on), the second tenant functionality ([0019], “an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code as scanned by the point-of-sale device”)  provided by the second tenant ([0019] states that “receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.” Thus, more than one merchant meets by a second tenant).
It would have ben obvious to one of skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting claim to include the requesting (of services or contents) from a server  in order to get details about a selected service, get details about the selected organization information parameters and availability or services, and to incorporate such feature of reconfiguring the UI of first application from first user experience to a second user experience locations where the user is located for the purpose of obtaining location-based services displayed on the device screen (UI) at the exact locations where the user is located in an efficient and secure manner.
Instant claim 18 corresponds to conflicting  patent claim 11 except it does not require  a first geographical location corresponding to a destination location on mapping function and first tenant is selected via the mapping function form multiple tenants at the location.
In analogous art, Chary discloses in FIG. 3 shows illustrative example of the map directions screen 302 that is displayed when the consumer selects the map button on the detailed screen 301 (Chary, [0076]).
It would have ben obvious to one of skilled in the art before the effective filing date of the claimed invention to modify the system of the conflicting claim to include the mapping functions in order to browse details of information about the business or services provided on the platform or services provided by merchants and directions to guide the users to the merchant locations.
Instant claim 19 corresponds to conflicting  patent claim 11 except it does not require  the user requests indicating a transaction to be accessed by the user device, and first tenant selected from multiple tenants  at the geographical location based on ability to provide access to the transaction at the device.
In an analogous art, Tanaka, discloses merchant payment information is transmitted to the user device so that the user can easily make a payment (transaction) to the merchant through the user device (Tanaka, Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of 10455364 to include payment (e.g., make a transaction) via the device as taught by Tanaka for the purpose of the user be shown account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device (Tanaka, [0008]).
Instant claim 20 and Patent claim 13 correspond.
Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent 10455364 in view of Tanaka et al  (US 20120084177). 
Instant claim 21 correspond to conflicting  patent claim 11 except it does not require tenant functionality comprising cash-out and cash-in services provided by first or second tenants accessible via the device.
In an analogous art, Tanaka, discloses merchant payment information is transmitted to the user device so that the user can easily make a payment to the merchant through the user device (Tanaka, Abstract).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of 10455364 to include payment via the device as taught by Tanaka for the purpose of the user be shown account information for the merchant to allow the user to make a payment through the payment provider on the user's mobile device (Tanaka, [0008]).
Claim Rejections - 35 USC § 103
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwald et al (US 20190347644).
Regarding claim 2, Greenwald discloses a method for dynamically reconfiguring user interfaces of user devices for access to location-based services, the method comprising:
providing access, via a user interface (UI) of a first application on a user device (Abstract: “transmitting, to the mobile device, representations of one or more merchants with physical presence within a radius of the location”), to first tenant functionality (e.g., representations of one or more merchants, ) of a first tenant (e.g., merchant) at a first geographical location ([0018], “representations of one or more merchants with physical presence within a radius of the location” [of the mobile device]);
receiving, from the server, user experience data (e.g., data; Abstract, wherein, “receiving, from a point-of-sale device associated with the merchant,” corresponding to services. [0076], wherein, After receiving the total retail bill (e.g., “… experience data”) from the merchant at step 315, the consumer enters the total into the app (or it may be automatically entered electronically) at step 320”) that is associated with a second tenant functionality of a second tenant associated with the second geographical location ([0075], “ … and the server device may respond with a list of merchants within a given radius of the mobile device”);
reconfiguring ([0019] states that, “The second example embodiment may also involve receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.”), based on the user experience data ([0019], “based on representations (e.g., data) of one or more merchants with physical presence within a given radius of the location”) the UI of the first application from a first user experience ([0019], The second example embodiment may also involve receiving, by the application and from the computing system, a digital gift card branded by the merchant, where the digital gift card is for the first amount and is associated with a code. The second example embodiment may also involve displaying, by the application, the code for scanning by a point-of-sale device of the merchant”) to a second user experience ([0019], also involve receiving, by the application and from the computing system, an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code (e.g., representations of the code may is fairly characterized as second user experience) as scanned by the point-of-sale device), the second user experience for accessing via the UI (e.g.,. viewing on or displaying on), the second tenant functionality ([0019], “an indication that the merchant has been paid, where transmission of the indication was caused by the computing system receiving a representation of the code as scanned by the point-of-sale device”)  provided by the second tenant ([0019] states that “receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.” Thus, more than one merchant meets by a second tenant).
Greenwald in first embodiments does not expressly disclose communicating, by the user device, a user request to a server, the user request associated with a second geographical location of the user device, the user request associated with a second geographical location of the user device.
 In different embodiments, Greenwald discloses communicating, by the user device, a user request to a server ([0128] and Figure 9 state that “At step 915, a request is sent to the app provider's server device for a merchant prepaid card purchase.”  It is noted that a “request” is sent to  a server), the user request associated with a second geographical location of the user device ([0120], “The third example embodiment may also involve transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.” Further, “... example embodiment may also involve receiving, by the computing system (e.g., server) and from the mobile device, representations of a gift card request, a first amount, and a merchant, where the merchant was selected from the one or more merchants by way of a user interface of the mobile device.” The language “associated with” “a second geographical location of the user device” is fairly interpreted as “merchants with physical presence within a given radius of the location.”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate such feature for the user to send requests to  a server from different geographical  locations where the user is located for the purpose of obtaining location-based services at the exact locations where the user is located in an efficient and secure manner.
Regarding claim 3, Greenwald discloses the method of claim 2, wherein the first tenant functionality comprises mobile Point-of-Service services ([0020], The third example embodiment may also involve transmitting, by the computing system and to a point-of-sale device associated with the merchant), accessible via the UI ([0019] states that “receiving and displaying on a user interface, by the application, representations of one or more merchants), provided by a first tenant location of the first tenant at the first geographical location ([0019], “based on representations (e.g., data) of one or more merchants with physical presence within a given radius of the location”).  
Regarding claim 4, Greenwald discloses the method of claim 2, wherein the second tenant functionality comprises cash- out and cash-in services (e.g., transactions), ([0082] At step 350, the consumer has completed the transaction. The entire process is seamless and transparent to the consumer—and nearly instantaneous, so no delay in the checkout line occurs), accessible via the UI, provided by a second tenant location of the second tenant at the second geographical location ([0095] Network Merchants may use their UPCs in three types of transactions).  
Regarding claim 5, Greenwald discloses the method of claim 2, wherein a first service of the first tenant functionality comprises providing access, via the UI, to a mobile Point-of-Service provided by a first tenant location of the first tenant at the first geographical location  ([0020], The third example embodiment may also involve transmitting, by the computing system and to a point-of-sale device associated with the merchant), and wherein a second service of the second tenant functionality comprises providing access, via the reconfigured UI, to a cash-out service provided by a second tenant location of the second tenant at the second geographical location ([0082] At step 350, the consumer has completed the transaction. The entire process is seamless and transparent to the consumer—and nearly instantaneous, so no delay in the checkout line occurs). ([0120], “The third example embodiment may also involve transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.” Further, “... example embodiment may also involve receiving, by the computing system (e.g., server) and from the mobile device, representations of a gift card request, a first amount, and a merchant, where the merchant was selected from the one or more merchants by way of a user interface of the mobile device.” The language “associated with” “a second geographical location of the user device” is fairly interpreted as “merchants with physical presence within a given radius of the location.”).  
Regarding claim 6, Greenwald discloses the method of claim 2, wherein the user request indicates a query for services of a certain type in vicinity of the geographical location (, wherein the user experience data corresponds to services provided by the second tenant that provides a service of the certain type ([0082] At step 350, the consumer has completed the transaction. The entire process is seamless and transparent to the consumer—and nearly instantaneous, so no delay in the checkout line occurs). ([0120], “The third example embodiment may also involve transmitting, by the computing system and to the mobile device, representations of one or more merchants with physical presence within a given radius of the location.” Further, “... example embodiment may also involve receiving, by the computing system (e.g., server) and from the mobile device, representations of a gift card request, a first amount, and a merchant, where the merchant was selected from the one or more merchants by way of a user interface of the mobile device.” The language “associated with” “a second geographical location of the user device” is fairly interpreted as “merchants with physical presence within a given radius of the location.”).  .  
Regarding claim 7, Greenwald discloses the method of claim 2, wherein the user request indicates a query for a tenant of a certain type in vicinity of the geographical location, wherein the user experience data corresponds to services provided by the second tenant that provides a service of the certain type ([0128] and Figure 9 state that “At step 915, a request is sent to the app provider's server device for a merchant prepaid card purchase.”).  
Regarding claim 8, Greenwald discloses the method of claim 2, wherein the first geographical location corresponds to a destination location indicated by a mapping function of the user device; and the first tenant is selected, via the mapping function, from one or more tenants available at the geographical location ([0075] and Figure 3, For instance, the mobile device may provide its location to the app provider's server device, and the server device may respond with a list of merchants within a given radius of the mobile device).  
Regarding claim 9, Greenwald discloses the method of claim 2, wherein the user request indicates a transaction to be accessed at the user device ([0082] At step 350, the consumer has completed the transaction. The entire process is seamless and transparent to the consumer—and nearly instantaneous, so no delay in the checkout line occurs), accessible via the UI, provided by a second tenant location of the second tenant at the second geographical location ([0095] Network Merchants may use their UPCs in three types of transactions); and wherein the first tenant is selected from one or more tenants available at the geographical location based on ability to provide access to the transaction at the user device at the first geographical location ([0082] At step 350, the consumer has completed the transaction. The entire process is seamless and transparent to the consumer—and nearly instantaneous, so no delay in the checkout line occurs), accessible via the UI, provided by a second tenant location of the second tenant at the second geographical location ([0095] Network Merchants may use their UPCs in three types of transactions).  
Regarding claim 10, Greenwald discloses the method of claim 2, wherein the user experience data comprises an experience reference for configuring the first application on the user device ([0019] states that, “The second example embodiment may also involve receiving and displaying on a user interface, by the application, representations of one or more merchants with physical presence within a given radius of the location.”); and the experience reference activates the second user experience at the first application ([0019], “based on representations (e.g., data) of one or more merchants with physical presence within a given radius of the location”).  
Regarding claim 11, Greenwald discloses the method of claim 2, further comprising: processing a check-in request, for a check-in of a user of the user device at the second geographical location of the second tenant ([0104] With reference to FIG. 6A, the following steps describe the process a consumer may undertake to make a payment to a merchant who accepts the app provider's service. Step 630 represents the consumer signing into the application on their mobile device. At step 632, the consumer may find a merchant using the app on his or her mobile device. The mobile device may locate a vendor from a list of approved merchants in a local area via GPS or other location technology. The consumer then shops as they normally would, selecting merchandize to purchase).  
Claim 12 contains subject matter similar to claim 2, and thus, is rejected under similar rationale. (Greenwald, “a non-transitory computer-readable medium, having stored thereon program instructions,” claim 8).
Claim 13 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 8, and thus, is rejected under similar rational
Claim 16 contains subject matter similar to claim 10, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 2, and thus, is rejected under similar rationale. (Greenwald, Figure 1, computing device 100. Example, [0138], “mobile device 1100 and 1102”)
Claim 18 contains subject matter similar to claim 8, and thus, is rejected under similar rationale 
Claim 19 contains subject matter similar to claim 9, and thus, is rejected under similar rationale.
Claim 20 contains subject matter similar to claim 10, and thus, is rejected under similar rationale.
Claim 21 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210042724 to Rathod: Identifying Selected Place On Maps Associated Merchant Identity For Enabling To Make Payment.
US 20180131703 to Harrison: Provided mechanisms and methods for managing access to data based on information associated with a physical location of a user
US 8942996 to Argue et al: A mobile electronic device with mobile self checkout software thereon may record and analyze ambient noise to determine when a customer is in a checkout line as well as to track the customer's progress through the checkout line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846.  The examiner can normally be reached on 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIO R PEREZ/Primary Examiner, Art Unit 2644